Citation Nr: 1759053	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2012 rating decision, the RO granted service connection for multiple sclerosis and post traumatic stress disorder with major depression. These are considered full grants of benefits previously sought on appeal and they are no longer for appellate consideration.


FINDINGS OF FACT

1. In written correspondence received in October 2017, before the Board promulgated a decision, the Veteran, through his representative, expressed a desire to withdraw the issue of entitlement to service connection for hypertension.

2. In written correspondence received in October 2017, before the Board promulgated a decision, the Veteran, through his representative, expressed a desire to withdraw the issue of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for hypertension are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for prostate cancer are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claims involving entitlement to service connection for hypertension and prostate cancer, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017). 

In an October 2017 written correspondence, before the Board promulgated a decision on these matters, the Veteran's representative indicated the Veteran's desire to withdraw the claims on appeal with respect to entitlement to service connection for hypertension and prostate cancer. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for hypertension and prostate cancer, and they are therefore dismissed.











	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to entitlement for service connection for hypertension is dismissed.

The appeal as to entitlement for service connection for prostate cancer is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


